Case: 09-10544     Document: 00511027378          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-10544
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

PETER TAM TRAN,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:08-CR-119-23


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Peter Tam Tran has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967).       Tran has filed a response.           The record is insufficiently
developed to allow consideration at this time of Tran’s claims of ineffective
assistance of counsel; such claims generally “cannot be resolved on direct appeal
when [they have] not been raised before the district court since no opportunity
existed to develop the record on the merits of the allegations.” United States v.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-10544   Document: 00511027378 Page: 2      Date Filed: 02/12/2010
                               No. 09-10544

Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted). Our independent review of the record, counsel’s brief, and
Tran’s response discloses no nonfrivolous issue for appeal. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                     2